           Case 2:14-cv-01942-JCM-CWH Document 118
                                               117 Filed 06/19/20
                                                         06/15/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Kiel B. Ireland (Bar No. 15368C)
       Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
5    Las Vegas, NV 89101
     (702) 486-3420 (phone)
6    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
7    kireland@ag.nv.gov

8    Attorneys for the State Defendants

9                         UNITED STATES DISTRICT COURT

10                                 DISTRICT OF NEVADA

11   DANIEL VARGAS, individually,                 CASE NO. 2:14-cv-1942-JCM-CWH

12                       Plaintiffs,
     vs.
13
     AMBER HOWELL, Administrator of the
14   Nevada Division of Child and Family            STIPULATION AND ORDER TO
     Services in her individual capacity; STEVE   STAY THE RENEWED MOTION FOR
15   MCBRIDE, Deputy Administrator of             ATTORNEYS’ FEES AND BRIEFING
     Nevada Youth Training Center in his               PENDING SETTLEMENT
16   individual capacity; RICHARD                           APPROVAL
     GLOECKNER, Superintendent, Nevada
17   Youth Training Center in his individual
     capacity; ROBERT K. STOKES, Elko
18   County Manager in his individual capacity;
     ELKO COUNTY; JAMES GOODSON,
19   Head Group Supervisor, in his individual
     capacity; RUSSELL TAYLOR, Assistant
20   Head Group Supervisor, in his individual
     capacity; GARY PATTERSON, Group
21   Supervisor, in his individual capacity;
     SHAUN BRILEY, Group Supervisor, in his
22   individual capacity; JOHN OLSON, Group
     Supervisor, in his individual capacity;
23   DEBORAH KNOTTS, Correctional Nurse,
     in her individual capacity; DOE OFFICERS
24   I-X, DOE HEALTH CARE PROVIDERS IX,
     DOES I-X, inclusive, DOES XI-XX,
25   Inclusive, ROEs I-X,

26                       Defendants.

27          IT IS HEREBY STIPULATED AND AGREED, by and between Defendants Amber

28   Howell, Steve McBride, Richard Gloeckner, James Goodson, Russell Taylor, Shaun Briley,



                                          Page 1 of 2
         Case 2:14-cv-01942-JCM-CWH Document 118
                                             117 Filed 06/19/20
                                                       06/15/20 Page 2 of 2


1    John Olson and Deborah Knotts (collectively, the “State Defendants”), and Plaintiff Daniel
2    Vargas, by and through their respective counsel:
3          That the parties have a conditional settlement pending approval of the Board of
4    Examiners, which will be set on August 11, 2020. Because Nevada law requires approval
5    by the Board of Examiners of this conditional settlement, the parties stipulate and agree
6    that all briefing on the Renewed Motion for Attorneys’ Fees will be stayed pending
7    approval. Additionally, the parties anticipate they will file a Stipulated Dismissal and
8    Withdrawal of the Renewed Motion for Attorney’s Fees, no later than August 25, 2020,
9    which is two weeks post Board of Examiners meeting.
10         Respectfully submitted this 15th day of June, 2020.
11   AARON D. FORD                                  CHRISTIANSEN LAW OFFICES
     Attorney General
12

13   By: /s/ Steve Shevorski                        By: /s/      Kendelee L. Works
        Steve Shevorski (Bar No. 8256)                 Peter S. Christiansen (Bar No. 5254)
14      Chief Litigation Counsel                       Kendelee L. Works (Bar No. 9611)
        Attorneys for State Defendants                 Keely A. Perdue (Bar No. 13931)
15                                                     Attorneys for Plaintiff

16

17                                              ORDER
18         IT IS SO ORDERED.
19         DATED this
                 June___
                      19,day of ________________, 2020.
                          2020.

20

21
                                           ___________________________________________
22                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28



                                            Page 2 of 2
